IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. WR-84,327-01



                   EX PARTE JOSEPH FRANCOIS JEAN, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
    IN CAUSE NO. 1302120-A IN THE 230 TH JUDICIAL DISTRICT COURT
                           HARRIS COUNTY



       Per curiam. N EWELL, J., not participating.


                                           ORDER

       In June 2011, a jury found Applicant guilty of the offense of capital murder. See

T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory punishment

questions set out in Texas Code of Criminal Procedure Article 37.071, the trial court

sentenced Applicant to death.1 We affirmed Applicant’s conviction and sentence on

direct appeal. Jean v. State, No. AP-76,601 (Tex. Crim. App. June 26, 2013) (not


       1
         Unless otherwise indicated, all references in this order to Articles refer to the Texas
Code of Criminal Procedure.
                                                                                      Jean - 2

designated for publication). The trial court reviewed Applicant’s timely filed initial writ

application on the merits and forwarded it to this Court with a recommendation.

       However, by the time this Court received the application, a change in the law

prompted us to remand the case for further fact-finding. See Ex parte Jean, No. WR-

84,327-01 (Tex. Crim. App. June 28, 2017) (not designated for publication). In the

remand order, we instructed the trial court to finish its review within 60 days of the date

of the order. The trial court subsequently requested an extension of time, and this Court

granted the extension to December 1, 2017.

       It has been three years since the application was due to be returned to this Court.

Accordingly, we order the trial court to resolve any remaining issues in the case within 90

days from the date of this order. The clerk shall then immediately transmit the complete

writ record to this Court. Any extensions of time shall be requested by the trial judge, or

on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 13TH DAY OF JANUARY, 2021.

Do Not Publish